Citation Nr: 0638367	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-22 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Although the issues of entitlement to a higher initial rating 
for tinea versicolor and entitlement to service connection 
for recurrent urinary tract infections with abdominal pain 
were developed for appellate review, the veteran withdrew her 
appeal as to those issues in a May 2004 communication.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
arthritis productive of pain, flexion limited to no more than 
100 degrees with full extension, and by slight instability.

2.  The veteran's right knee disorder is manifested by 
flexion limited to no more than 120 degrees and full 
extension, with some functional limitation due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5014, 5258, 5260, 5261 (2006).

2.  The criteria for a separate evaluation of 10 percent for 
left knee instability are met.   38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5258, 5260, 
5261 (2006).

3.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 
5258, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in an April 2006 correspondence.  She was also 
advised in a March 2006 correspondence of the information and 
evidence necessary to substantiate the effective date to be 
assigned an increased rating in the event of a successful 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Her claims were readjudicated in a June 2006 
supplemental statement of the case.

The Board notes that the veteran submitted additional 
evidence in connection with her claim in July 2006.  She 
accompanied the submission with a waiver of any right to have 
the RO review the evidence in the first instance.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the veteran 
herself.  38 U.S.C.A. § 5103A.  Although the veteran informed 
VA in July 2006 that she had an appointment with a private 
orthopedist scheduled for August 2006, she has not thereafter 
indicated whether she kept the appointment, or otherwise 
requested that VA obtain any records from the orthopedist.  
In the absence of any suggestion of outstanding records, the 
Board finds that VA's duty to assist the veteran in obtaining 
records has been fulfilled.

The record also reflects that the veteran has attended 
examinations in connection with this appeal.  The veteran has 
requested another Magnetic Resonance Imaging study of her 
knees, on the basis that X-ray studies would not show all 
degenerative changes in the joints.  The Board points out, 
however, that she has already had several such diagnostic 
studies performed on her knees, most recently in June 2006, 
and that there is no indication that further studies would 
provide any additional information relevant to the proper 
disability evaluation assignable for her knee disorders.

The veteran has also challenged the accuracy of the last VA 
examination, contending that the examiner did not use a 
goniometer to measure the excursion of motion in her knees.  
Even if true, the Board points out that a physician is more 
than capable of estimating whether a knee is exhibiting 
substantially full to full range of motion, and that in the 
veteran's particular case, her knee range of motion does not 
even remotely approximate the level required for assignment 
of a compensable evaluation, before consideration of 
functional impairment.  She also alleges generally that the 
examination did not follow the proper protocol.  The Board 
has reviewed the examination report, and finds no indication 
that any supposed breach of a protocol affected the accuracy 
of any findings.  The examiner provided the information 
required to accurately rate the veteran's knee disorders.

The Board accordingly finds that VA has satisfied its duty to 
assist the veteran in this claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.   

While the veteran did not receive 38 U.S.C.A. § 5103(a) 
notice prior to the March 2000 rating decision from which 
this appeal originates, she was advised of the information 
and evidence necessary to substantiate her claims, namely the 
criteria for establishing a higher evaluation, in the 
September 2000 statement of the case and subsequent 
supplemental statements of the case.  She was provided with 
38 U.S.C.A. § 5103(a) notice in April 2006, and her claims 
were thereafter readjudicated in a June 2006 supplemental 
statement of the case.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with 38 U.S.C.A. § 5103(a), and 
that the failure to provide the veteran with such notice 
prior to the March 2000 adjudication did not affect the 
essential fairness of that adjudication, and therefore was 
not prejudicial to the veteran.  The veteran has not alleged 
prejudice from any error in the timing or content of the 
38 U.S.C.A. § 5103(a) notice.  Moreover, given the 
specificity of the notice, as well as the time afforded the 
veteran following the notice to respond, the Board finds that 
any error in the timing of notice was harmless.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected right and left knee disorders, and the 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Service connection for bilateral knee disability was granted 
in a September 1990 rating decision.  The veteran was 
assigned a combined 10 percent evaluation for both knees.  In 
October 1994, the RO reduced the assigned evaluation for the 
bilateral knee disorder to 0 percent, but in April 1995, 
assigned a separate 10 percent evaluation for each knee.  The 
separate 10 percent evaluations for each knee have remained 
in effect since that time.

On file are VA and military hospital records covering the 
period from 1997 to July 2006.  The military records show 
that in September 1997, X-ray studies of both knees were 
negative for any abnormalities.  The report of an August 1998 
Magnetic Resonance Imaging (MRI) study of an unspecified knee 
was normal, except for a signal consistent with benign mucoid 
degeneration of the posterior horn of the medial meniscus, 
and some physiologic fluid in the patellofemoral joint.  An 
August 1998 entry in the VA medical records notes that the 
veteran presented with minimal crepitus and full range of 
motion in the knees.  The examiner reviewed the August 1998 
MRI results, and diagnosed minimal arthritis of both knees.  
A December 1998 entry in the VA medical records shows that 
she was fitted for bilateral patellar stabilization knee 
supports in light of bilateral knee pain complaints and 
findings of minimal crepitus with full range of motion.  An 
April 1999 entry in the VA records notes the presence of some 
knee weakness and effusion.  

The veteran attended a VA examination in May 1999, at which 
time she complained of intermittent bilateral knee pain with 
strenuous activity, as well as occasional swelling which was 
worse in the right knee.  She denied any giving way or 
locking of the knees.  She reported experiencing flare ups of 
her condition about 12 times over the past 6 months, 
precipitated by prolonged standing or walking (including 
while at work), and characterized by severe pain requiring 
the cessation of activity; she noted that each episode ended 
after about 20 minutes.  The veteran reported wearing elastic 
support braces for any excessive walking.  She denied any 
recurrent subluxation.  Physical examination showed full 
range of motion in both knees, without any complaints of 
pain.  The examiner noted that there was no apparent 
additional functional limitation.  No swelling was present, 
the knees were stable, and the veteran's gait was normal.  X-
ray studies of the knees were unremarkable.  The examiner 
diagnosed chronic bilateral knee arthralgia secondary to 
patellofemoral syndrome.

The military hospital records on file show that in October 
2000, the veteran presented with a slightly antalgic gait 
favoring the left knee.  Physical examination of the left 
knee showed full extension, but flexion to only 120 degrees, 
with pain and effusion present without instability.  Physical 
examination of the right knee showed full range of motion, 
with pain only at the end point of flexion.  Both knees 
demonstrated full strength, and she was diagnosed with an 
acute flare up of both knees, and advised to use knee braces.  
On follow examination later in the month, her symptoms had 
improved somewhat, and she was diagnosed with bilateral knee 
degenerative joint disease with possible left knee meniscal 
damage.  An October 2000 entry in the VA medical records on 
file notes that the veteran worked as a clerk, and had knee 
braces for pain due to osteoarthritis.  Physical examination 
showed full strength and intact ligaments, with no crepitus 
or effusion.  The veteran was diagnosed with bilateral knee 
pain, presumed to be from osteoarthritis.  

The military hospital records show that in August 2003, she 
presented with a limp favoring the left leg.  There was 
effusion in both knees.  The left knee was limited in flexion 
to 100 degrees.  The right knee exhibited full motion, with 
pain and tenderness, but no laxity.  X-ray studies were read 
to show possible left knee joint space narrowing, and she was 
diagnosed with bilateral knee osteoarthritis.  An MRI study 
in February 2004 showed chondromalacia patellae and a Baker's 
cyst in the left knee.  An MRI study of the right knee 
revealed a small amount of joint fluid felt to be 
physiologic, as well as mild chondromalacia patellae.  

A February 2004 entry in the VA medical records notes that 
both knees had full range of motion without any instability.  
The left knee had tenderness, but no significant effusion.  
The right knee had tenderness and crepitus.  The treating 
physician concluded that the veteran was experiencing two 
different processes:  an underlying osteoarthritis, and 
possible internal derangement of the right knee.  The 
examiner noted that he would review recent MRI results.  An 
April 2004 entry in the VA records notes that after reviewing 
the February 2004 MRI studies, the examiner changed the 
veteran's diagnosis to bilateral chondromalacia patella.  An 
October 2004 entry in the VA records notes complaints of knee 
pain with full extension, without any instability or 
effusion.  An October 2005 entry in the VA records documents 
complaints of pain and difficulty traversing stairs.  The 
knees were stable, without effusion, and the veteran 
exhibited bilateral knee tenderness without limitation of 
motion.  The examiner concluded that the veteran's knee 
condition had not worsened, and diagnosed bilateral 
chondromalacia patella.

The military hospital records show that in 2006, the veteran 
began a course of physical therapy for her knees.  In July 
2006 she complained of right knee pain, but denied any 
swelling, locking, or buckling in either knee; she was noted 
to have no history of osteoarthritis.  Physical examination 
disclosed that both knees were painful.  The right knee 
demonstrated effusion, crepitus, tenderness, and limitation 
of motion, as well as medial shifting of the patella without 
any instability or deformity.  The left knee demonstrated 
tenderness, crepitus, and shifting of the patella laterally 
and medially, with limited motion but no effusion.  The 
veteran was diagnosed with patellar chondromalacia, and was 
noted to possibly require occupational modifications and 
physical therapy.

On file is the report of an April 2003 private neurological 
examination of the veteran, which notes that her strength, 
gait, and coordination were normal.

On file is the report of an April 2006 VA examination of the 
veteran.  She reported experiencing flare ups of her knee 
disorders with traversing stairs, kneeling, squatting, and 
going down inclines.  She denied using assistive devices and 
denied any history of knee surgery.  The veteran explained 
that she worked in medical support, and had missed 15 days of 
work over the prior year due to knee pain.  She also noted 
that her physical activities were limited in light of her 
knee condition.

Physical examination of the knees revealed the absence of any 
effusion or deformity.  Both knees were able to extend to 0 
degrees, and flex to 120 degrees.  There was crepitus and 
pain in both knees, but repetitive motion testing of the 
knees did not result in any further reduction of motion.  The 
examiner noted that the veteran experienced mild discomfort 
at the end points of motion, without any increasing pain, 
fatigability, lack of endurance, or incoordination from 
repetition.  The examiner noted that both knees were stable, 
although there was some mild lateral laxity on the left.  The 
veteran was able to ambulate normally.  X-ray studies of the 
knees showed narrowing of the patellofemoral joints 
laterally, with no effusion.  The examiner diagnosed moderate 
patellofemoral pain syndrome of both knees, clinically and 
radiographically.

On file is the report of a private MRI study of the veteran's 
knees performed in June 2006.  The study shows that both 
knees had some minimal cartilage thinning involving the 
medial and lateral compartments, without joint effusion.  The 
radiologist's impression was of minimal cartilage thinning 
bilaterally, without joint effusion or other internal 
derangement demonstrated.

In statements on file, the veteran contends that her knees 
experience daily flare ups.  She explained that she spends 
about half her workday on her feet.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  However, VA's 
Office of General Counsel held, in VAOPGCPREC 23-97, that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2006).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The veteran's right and left knee disorders were each 
evaluated by the RO as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014.

Disability due to osteomalacia is rated based on limitation 
of motion of the joint affected as degenerative arthritis.  
Where there is X-ray evidence of arthritis and the limitation 
of motion of the joint involved is noncompensable, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion.  The 
knee is a major joint.  38 C.F.R. § 4.45 and Diagnostic Codes 
5003 and 5014.  

Moreover, 38 C.F.R. § 4.59 provides that "[i]t is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint."  Read 
together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that painful motion of a major joint or group of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating under DC 5003, even 
though there is no actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the leg.  Diagnostic Code 5260 provides for a 10 percent 
evaluation where flexion is limited to 45 degrees, and a 20 
percent evaluation where flexion is limited to 30 degrees.  

Diagnostic Code 5261 contemplates limitation of extension.  
With extension limited to 5 degrees, a noncompensable 
evaluation is warranted.  Extension limited to 10 degrees 
warrants a 10 percent evaluation.  Extension limited to 15 
degrees is assigned a 20 percent evaluation.

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.



I.  Left knee

After careful review of the evidence on file, the Board finds 
that it is apparent the veteran is entitled to a separate 10 
percent rating for arthritis of the left knee under 
Diagnostic Code 5003.  In this regard, while diagnostic 
studies on file are conflicting as to whether her left knee 
is arthritic, the most recent MRI study in June 2006 revealed 
thinning of the cartilage in the knee.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that she has 
left knee arthritis.  In addition, at her most recent VA 
examination she demonstrated lateral laxity in the knee.  The 
record shows that her flexion has ranged from 100 to 140 
degrees, and that she has consistently demonstrated full 
extension in the knee.  Under the appropriate diagnostic 
codes, the demonstrated extension and the limitation in 
flexion warrant a noncompensable evaluation.  Nevertheless, 
the record does reflect objective evidence of pain, effusion 
and crepitation on motion of the left knee, thus entitling 
the veteran to a 10 percent rating for her left knee 
arthritis under Diagnostic Code 5003.

The Board notes that the veteran experiences pain and an 
occasional antalgic gait favoring the left knee.  The Board 
has considered whether a higher rating is warranted for the 
arthritis based on functional loss due to pain, under 
38 C.F.R. § 4.40, or based on weakness, fatigability or 
incoordination of the knee, pursuant to 38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, 
however, except for one occasion in April 1999, the veteran 
has not demonstrated any weakness or fatigability of the 
knee.  Moreover, while she has demonstrated painful motion 
and an antalgic gait, the gait disturbance was described as 
slight, and VA examination shows that, despite her complaints 
of frequent flare ups, she evidences no increased functional 
loss in the left knee with repetitive motion testing.  She is 
consistently able to flex her knee to at least 100 degrees, 
and extend the knee to 0 degrees, with discomfort only at the 
endpoints of motion.  Given that she retains substantial, and 
noncompensable, flexion and extension of the knee, even with 
repetitive motion testing, the Board finds that her left knee 
disorder does not demonstrate such pain, weakness, 
fatigability or incoordination as would constitute functional 
impairment warranting a higher evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45.

In sum, the limitation in the veteran's extension and flexion 
do not meet the criteria for an evaluation in excess of 10 
percent under either Diagnostic Code 5260 or 5261, and even 
when any functional loss due to pain, weakness or 
incoordination is considered, the limitation in motion does 
not approximate the criteria for a rating in excess of 10 
percent.  See DeLuca, supra.

The Board has considered whether assignment of separate 
ratings for limitation of extension and flexion of the left 
knee are warranted.  See VAOPGCPREC 9-2004.  As already 
discussed, the veteran does not evidence a compensable level 
of limited flexion in the knee, or a compensable level of 
limited extension, even when functional loss due to pain and 
other factors is considered.  The Board consequently finds 
that there is no basis on which to assign separate ratings 
for limitation of flexion and extension in the knee.

With respect to the instability present in the left knee, the 
April 2006 examiner described the laxity involved as mild in 
nature, and none of the evidence on file suggests that any 
instability is at least moderate.  Given that the left knee 
laxity does not even remotely approximate moderate or several 
lateral instability or recurrent subluxation, the Board finds 
that the disability picture for the left knee instability is 
more accurately described as slight lateral instability, 
warranting assignment of a 10 percent evaluation, but not 
more, under Diagnostic Code 5257. 

Although the veteran occasionally presents with left knee 
effusion, she has consistently denied any locking of the knee 
joint, and the evidence does not demonstrate any dislocation 
of the semilunar cartilage.  In any event, evaluating her 
left knee disorder under Diagnostic Code 5258 would not 
result in an evaluation higher than that received through the 
assignment of separate 10 percent evaluations for the left 
knee disorder.

Accordingly, the Board finds that the veteran is entitled to 
separate evaluations of 10 percent for limitation of motion 
and 10 percent for instability.  To this extent the appeal is 
granted.  


II.  Right knee

A careful review of the evidence on file shows that the 
veteran's right knee flexion ranges from 120 to 140 degrees, 
and that her extension is consistently full.  Under the 
appropriate diagnostic codes, her demonstrated extension and 
limitation in flexion both warrant noncompensable 
evaluations.  The veteran's complaints of pain and effusion 
have been considered, but the Board points out that the 
examiners have noted that the veteran's pain begins at the 
extremes of the excursions of motion reported.  In other 
words, the examination reports show that the veteran is able 
to flex the knee to at least 120 degrees and fully extend it 
before pain begins.  

Moreover, except for one occasion in April 1999, there is no 
evidence of right knee weakness, and no evidence of right 
knee fatigability or incoordination, and the April 2006 
examiner noted that the veteran did not experience such 
symptoms, or any increased limitation of motion due to pain, 
with repetitive motion testing.  No functional impairment was 
evident to the May 1999 VA examiner.

In sum, the veteran's demonstrated flexion and extension of 
the right knee do not meet the criteria for an evaluation in 
excess of 10 percent under either Diagnostic Code 5260 or 
5261, and even when any functional loss due to pain, weakness 
or incoordination is considered, the limitation in motion 
does not approximate the criteria for a rating in excess of 
10 percent.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 
supra.

Although the veteran occasionally demonstrates right knee 
effusion, she has consistently denied any locking of the knee 
joint, and the evidence does not demonstrate any dislocation 
of the semilunar cartilage.  A rating higher than 10 percent 
under Diagnostic Code 5258 is therefore not warranted.

Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
service-connected right knee disability.

The Board has considered whether assignment of separate 
ratings for limitation of extension and flexion of the right 
knee are warranted.  See VAOPGCPREC 9-2004.  As already 
discussed, the veteran does not evidence a compensable level 
of limited flexion or extension in the knee, even when 
functional loss due to pain and other factors is considered.  
The Board consequently finds that there is no basis on which 
to assign separate ratings for limitation of flexion and 
extension in the knee.

The Board has additionally considered whether assignment of 
separate ratings for arthritis and instability of the right 
knee are warranted.  See VAOPGCPREC 23-97.  While the Board 
finds that the evidence as a whole shows that she has 
arthritis in the knee, the veteran has consistently 
demonstrated that her right knee is stable.  Both her 
treating and examining physicians have noted the absence of 
any right knee laxity, instability, or subluxation.  Separate 
ratings under VAOPGCGPREC 23-97 are therefore not warranted.


III.  Extraschedular consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The veteran contends that her job requires standing 
on her feet for significant portions of the day, and that she 
had to miss work for 15 days over the prior year due to her 
bilateral knee problems.  Notably, however, the veteran does 
not contend that the knee disorders, or the missed time from 
work, have adversely impacted her employment, including in 
terms of adverse actions taken against her by her employer.  
Nor is there otherwise any evidence suggesting that her knee 
disorders have markedly interfered with her employment.  She 
apparently has remained employed with the same agency for a 
number of years.
 
Nor is there evidence that the left or right knee disorders 
have necessitated frequent periods of hospitalization or that 
the manifestations of the disabilities are unusual or 
exceptional.  

Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for left knee limitation of motion is 
denied.  

A separate evaluation of 10 percent for left knee instability 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.

An increased rating for right knee disability is denied.


REMAND

The veteran contends that her headache disorder originated in 
service.  Her service medical records document occasional 
complaints of headaches, typically attributed to respiratory 
infections or gastroenteritis.  At her discharge examination, 
she reported experiencing severe muscle tension headaches.

The post-service treatment records document treatment since 
1992 for headaches variously described as muscle tension and 
migraines.  At a May 1999 VA examination, the veteran was 
diagnosed with migraines.  Unfortunately, the examiner did 
not address the etiology of any headache disorder.

Given the complaints noted at service separation and the 
current presence of a headache disorder, as well as the 
veteran's assertions that she continued to experience 
headaches continuously since service, the Board is of the 
opinion that another VA examination of the veteran is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's headache disorder.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to each headache 
disorder identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service, or 
whether it was manifest within one year 
of the veteran's discharge from service.  
The rationale for all opinions expressed 
should be provided.  The claims files 
should be made available to and reviewed 
by the examiner.  

2.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development action, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  

3.  The RO should then prepare a new 
rating decision and re-adjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full, the RO should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


